Citation Nr: 9922223	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 until 
March 1975.  He had periods of active duty for training from 
October 1963 to April 1964, from July 10 to 26, 1964, from 
July 16 to August 1, 1965, and from July 1 to 17, 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1991 of the St. Louis, Missouri Regional 
Office (RO) which denied service connection for a lung 
disorder.

This case was remanded by the Board in July 1996 and March 
1997 and is once again before the Board for appropriate 
disposition.  


FINDING OF FACT

The claim of entitlement to service connection for a 
pulmonary disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in line of duty.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the disability.  See Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  There must also be evidence of 
incurrence or aggravation of a disease or injury in service.  
See Caluza v. Brown, 7 Vet.App. 498 (1995).  The veteran must 
also submit competent evidence of a nexus between the 
inservice disease or injury and the current disability.  Id.  
If the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet.App. 91-93 (1993).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

The clinical evidence of record reveals that recurrent 
pneumonia on both the left and right sides and bronchitis 
were initially identified in service.  Post service clinical 
records indicate that chest X-ray showed some diffuse 
scarring, and that the appellant had left lung scarring from 
previous pneumonia.  Moreover, competent clinical evidence of 
record demonstrates a current diagnosis of chronic 
obstructive pulmonary disease.  

As there exists evidence of current pulmonary disability, 
evidence of incurrence of pulmonary disease (pneumonia) in 
service, and a clinical finding of current pulmonary 
disability related to pulmonary disease in service (pulmonary 
scarring related to prior pneumonia), the Board finds that 
the veteran has presented a well-grounded claim for service 
connection for pulmonary disability.  


REMAND

As noted above, the veteran has submitted a well-grounded 
claim for service connection for pulmonary disability.  As 
such, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  

The record discloses that pursuant to Board remand of March 
1997, the veteran was afforded a VA examination of the lungs 
in August 1997.  The remand request stipulated that the 
veteran be examined by a board-certified pneumonologist to 
ascertain the etiology of the appellant's current respiratory 
disorder and to determine whether it is at least as likely as 
not that current pulmonary disability is related to the 
pulmonary complaints and findings noted in service.  It was 
requested that the claims folder be reviewed in this regard.

The Board observes, however, that when the appellant was 
subsequently examined in August 1997, the reported findings 
did not provide a comprehensive picture of the veteran's 
disability with respect to the lungs.  The examiner opined at 
that time that current lung disease was due to cigarette 
smoking, and that chest X-rays did not demonstrate 
significant scarring which could be attributed to prior 
pneumonia.  The Board notes, however, that VA progress notes 
of record, dated within a period of hospitalization from 
March 8 to March 18, 1983, indicate that chest X-ray showed 
some diffuse scarring, and indicated that, on review of his 
systems, the appellant had left lung scarring from previous 
pneumonia, although the veteran's history of smoking had also 
been acknowledged at that time.  As such, there exists a 
conflict in the clinical findings relative to the presence of 
pulmonary scarring, on which the most recent clinical opinion 
was based, which requires clinical correlation and 
reconciliation.  

In the "Statement of Representative in Appeals Case" and 
the Informal Hearing Presentation both dated in June 1999, 
the veteran's representative points out that there is no 
indication that the claims folder was reviewed by the 
examiner as requested in the remand, and that the examination 
report did not contain sufficient detail for an informed 
decision in the instant case.  It was asserted that the 
examination was inadequate for rating purposes.  The Board 
concurs.  

The Court of Appeals for Veterans Claims (Court) has held 
that if the examination report does not include fully 
detailed descriptions of pathology or adequate responses to 
the specific opinions requested, it is incumbent upon the 
rating board to return the report to the examiner as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(1997); and Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  The 
fulfillment of the VA's statutory duty to assist includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  This duty is neither optional nor discretionary, 
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In the alternative, the representative requested that the 
case be referred to an independent medical expert (IME) for 
an advisory/independent medical opinion.  The Board is of the 
opinion as to this matter, however, that resort to an IME 
would be premature as there is no medical question of such 
complexity or controversy involved to warrant an opinion from 
an independent medical expert at this time.  See 38 U.S.C.A. 
§§ 5109, 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).  
A remand for more comprehensive development of the issue is 
more appropriate at this juncture.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant for 
examination by a board-certified VA lung 
specialist in order to determine the nature 
and etiology of all of the veteran's lung 
disability.  The examiner should state 
whether of not he or she is board-certified.  
The examiner must be provided with the 
appellant's claims folder and a copy of this 
remand, as well as a copy of the remand of 
March 1997 for review prior to conducting the 
examination.  The examination report should 
clearly reflect whether a review of the 
claims folder was performed.  All necessary 
tests and studies, including X-rays should be 
performed, and all clinical manifestations 
should be reported in detail.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should, 1) 
discuss and reconcile the prior opinions 
which have been rendered in this case with 
respect to the origins of the veteran's 
respiratory disease, and 2), provide a well-
reasoned opinion as to the likelihood that 
current lung disease is related to episodes 
of pneumonia during active duty (See detailed 
medical history in REMAND of March 1997.).  
The examination report should set forth in a 
clear, comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinion expressed.  
In particular, all terms used in assessing 
the appellant's disability should be free of 
ambiguity.  The examination report should be 
returned in a legible narrative format. 

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that requested development has been 
completed in full.  If the examination report 
does not include fully detailed descriptions 
of pathology or adequate responses to the 
specific opinions requested, the report must 
be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998). 

3.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear for 
the examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

4.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claim and determine whether or 
not it may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.


No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



